Citation Nr: 1004238	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
the Halifax Medical Center Emergency Department (Halifax ER) 
on May 30-31, 2006.


Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Gainesville, Florida.  Both the claims 
file and the medical appeals file are before the Board.

The appeal is REMANDED to the VAMC.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran's claim was adjudicated pursuant to the Veterans 
Millennium Health Care and Benefits Act and implementing 
regulations.  See 38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. 
§§ 17.1000-17.1008 (2009).  Under these provisions, the 
reasonable value of emergency treatment furnished in a non-VA 
facility will be reimbursed where the veteran is an active VA 
health-care participant (enrolled in the annual patient 
enrollment system and in receipt of VA hospital, nursing 
home, or domiciliary care under such system within the 
preceding 24 months) and is personally liable for such 
emergency treatment (no coverage under a health-plan 
contract, financially liable to the provider, and not 
eligible for reimbursement under 38 U.S.C.A. § 1728).  For 
this purpose, "emergency treatment" is defined as medical 
care or services furnished when (1) VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not have been reasonable, (2) there is 
a medical emergency of such nature that a prudent lay person 
would reasonably expect that a delay in seeking immediate 
medical attention would be hazardous to life or health, and 
(3) any medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of such 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility.  See 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In this case, the evidence reflects that the Veteran had 
health care coverage at the time of the private treatment at 
issue.  Specifically, an explanation of charges from Halifax 
ER indicates that charges in the amount of $10,670.75 were 
covered by Aetna PPO insurance and Medicare Part A as of 
October 2006.  

However, the Veteran has submitted bills for charges for 
physician services in the amount of $304.00 from HHCSI 
Emergency Dept Physician, $529.00 from HHCSI HEPAS Physician 
Services, and $278.00 from HHCSI EKG EEG Echo Physician B, 
for a total of $1,111.00.  There is a notation on the bills 
for physician services from HHCSI Emergency Dept Physician 
and HHCSI HEPAS Physician Services that such charges were for 
"NON COVER CHG. VA ADMINISTRc#" as of June 2007.  
Additionally, the bill from HHCSI EKG EEG Echo Physician B 
indicates that insurance was pending as of June 2007.  

As such, it is unclear to the Board whether the remaining 
charges are covered and/or have been paid by the Veteran's 
other health care coverage, to include Aetna PPO or Medicare 
Part A.  Upon remand, the VAMC/AMC should clarify whether 
such charges have been paid under any health care contract.  
If they have not been paid, clarification should be obtained 
from the insurance providers as to (2) whether the charges 
were covered under the health care contract(s), and (2) 
whether payment is barred due to a failure to by the Veteran 
or the provider to comply with the provisions of the health 
care contract(s).  See 38 C.F.R. § 17.1002(g).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the health care providers 
pertaining to the treatment at issue, 
to include HHCSI Emergency Dept 
Physician, HHCSI HEPAS Physician 
Services, and HHCSI EKG EEG Echo 
Physician, to determine what charges, 
if any, remain outstanding.  Official 
documentation of any charges 
outstanding should be obtained from the 
treatment provider(s) and associated 
with the medical appeals file.

2.  If any charges remain outstanding, 
contact the appropriate individual(s) 
at Aetna PPO and Medicare Part A, as 
necessary, to determine (1) whether 
such charges were covered under the 
Veteran's health care contract(s) at 
the time services were rendered, and 
(2) whether any such charges were not 
paid due to a failure by the Veteran or 
the treatment provider(s) to comply 
with the provisions of the health care 
contract(s).  Official documentation as 
to these issues must be obtained from 
Aetna PPO and Medicare Part A, and such 
must be associated with the claims 
file.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based 
on the entirety of the evidence, with 
specific consideration of the standard 
for emergency treatment as set forth in 
38 C.F.R. § 17.1002(b).  If the claim 
remains denied, issue a supplemental 
statement of the case to the Veteran 
and his representative, which addresses 
all relevant law and all evidence 
associated with the file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

